     Case 2:20-cv-01193-CJC-MRW Document 27 Filed 10/08/20 Page 1 of 2 Page ID #:226


                                                                                    JS-6
 1

 2                                                                                 10/8/2020
 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
                                                     )
11
       CHEN WANG, individually and on                ) Case No.: CV 20-01193-CJC (MRWx)
                                                     )
12     behalf of all others similarly situated,      )
                                                     )
13                                                   ) JUDGMENT AND PERMANENT
                    Plaintiffs,                      ) INJUNCTION
14                                                   )
             v.                                      )
15                                                   )
                                                     )
16     DEFENSE TAX GROUP INC. and                    )
       DOES 1 to 100,                                )
17                                                   )
                                                     )
18                  Defendants.                      )
19                                                   )

20

21
             This matter came before the Court on Plaintiff’s motion for default judgment.

22
       (Dkt. 22.) On October 8, 2020, the Court granted Plaintiff’s motion in substantial part.

23
       In accordance with the Court’s Order, IT IS HEREBY ORDERED that judgment is

24
       entered in favor of Plaintiff and against Defendant. Plaintiff is awarded $4,000 in

25
       statutory damages and $800 in attorney fees. In addition, Defendant Defense Tax Group

26
       Inc. and its agents, servants, employees, representatives, successor and assigns, and all

27
       persons, firms, corporations or other entities in active concert or participation with it, are

28


                                                     -1-
     Case 2:20-cv-01193-CJC-MRW Document 27 Filed 10/08/20 Page 2 of 2 Page ID #:227




 1     PERMANENTLY ENJOINED from calling Plaintiff or sending Plaintiff text messages
 2     using an automatic telephone dialing system without Plaintiff’s prior express consent.
 3

 4
         DATED: October 8, 2020

 5

 6
                                                     HON. CORMAC J. CARNEY
 7

 8                                              UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   -2-
